Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141347-8 & (24)                                                                                     Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  IN RE CONTEMPT OF CORY DARNELL                                                                      Alton Thomas Davis,
  HOLLAND                                                                                                                Justices
  _________________________________________
                                                                    SC: 141347-8
  CORY DARNELL HOLLAND,                                             COA: 295872, 295873
           Appellant.                                               Oakland CC: 2009-009023-AR

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 7, 2010 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court. The motion for miscellaneous
  relief is GRANTED.

        HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 20, 2010                    _________________________________________
          1013                                                                 Clerk